Citation Nr: 0706025	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty in the Merchant Marines 
during World War II.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) remanded the claim in 
August 2005.  The development ordered was completed to the 
extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

There is no evidence which demonstrates that at the time of 
his 18th birthday the appellant was permanently incapable of 
self-support.  


CONCLUSION OF LAW

The criteria for VA benefits as the helpless child of the 
veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.356 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In June 2003, the appellant stated he was seeking benefits as 
a helpless child of the veteran.  The RO in September 2003 
and October 2003 sent letters to the appellant informing him 
of the evidence needed to support his claim and how VA could 
assist in the development of evidence.  The appellant was 
informed of the reasons why his claim was denied in the April 
2004 statement of the case.  

The appellant did not request any assistance from VA in 
obtaining evidence.  In June 2006 he indicated he had no 
other information or evidence to submit.  

VA did not afford the appellant a VA examination.  A current 
physical examination in this instance would not provide the 
evidence necessary to demonstrate the appellant was disabled 
in 1966, when he turned 18.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  VA in the May 2006 
supplemental statement of the case included the required 
notice.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Laws and Regulations.  A child of a veteran may be considered 
a "child" after age 18 for purposes of VA benefits if found 
to have become, prior to age 18, permanently incapable of 
self-support.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§ 3.315 (2006).  In this regard, a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  38 C.F.R. § 3.356 (2006).  

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self- support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  (3)	 It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like. In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self- support, 
factors other than employment are for consideration. In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356 (b)(2006).  

Factual Background.  The certificate of birth indicates the 
appellant was born on April [redacted], 1948.  

A certificate from the Department of Education reveals the 
appellant received mental health services.  At the time he 
was enrolled there were no special education classes.  The 
appellant did not graduate from elementary school.  

The claims folder contains a letter written by the appellant 
in Spanish which was received in March 2003.  

A July 2003 statement from Dr. S. states the appellant was 
injured in an accident in 1985.  As a result the appellant 
had chronic left knee pain.  

Subsequently the appellant submitted private medical records 
of treatment after he was injured in an accident in August 
1987.  

A July 1988 letter from a private orthopedist indicated that 
the injuries received in the August 1987 car accident had not 
caused him to be disabled.  She stated the appellant was 
actually not disabled for his usual job.  

A February 2003 from the Office of the Superintendent of 
Schools revealed the appellant had completed the requirements 
to graduate from elementary school.  He had passed to the 
fifth grade in 1966.  He was receiving mental health 
treatment in 1966.  

A certificate from the Vocational Rehabilitation 
Administration of San Juan, PR, revealed the appellant's 
previous job was mechanic and his history of physical 
disability was derived from a 1987 motorcycle accident in 
which he suffered multiple traumas.  

An April 2005 letter indicates a psychologist had diagnosed 
dysthymic disorder.  

Analysis.  The first consideration in this case is at what 
date the appellant attained the age of 18.  The regulations 
at 38 C.F.R. § 3.209 state that proof of age can be 
established by a copy or abstract of public record of birth.  
In this case a certified copy of the appellant's birth 
certificate states he was born on April [redacted], 1948.  Thus, his 
18th birthday was on April [redacted], 1966.  

In Dobson v. Brown, 4 Vet. App. 445 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that an 
adjudicatory body's focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday; 
it is that condition which determines whether the claimant is 
entitled to the status of "child."  In Dobson the Court held 
that the statute required a two-part test.  The first part of 
the test requires that only evidence regarding the child's 
condition as of the child's eighteenth birthday be 
considered; then, if the child is found to have been disabled 
as of his or her eighteenth birthday, the second part of the 
two-part test requires consideration of evidence as to the 
current condition of the child.  Dobson, 4 Vet. App. at 445-
46.

The evidence of record does not demonstrate that the 
appellant was incapable of self-support at the time of his 
18th birthday.  The evidence in the claims folder only 
relates to injuries sustained in an accident in 1985 to 1987 
when the appellant was in his thirties.  The only evidence 
which relates to period prior to his 18th birthday are the 
statements from the Department of Education and the 
Superintendent that indicate the appellant was receiving 
mental health treatment as there was no special education 
available at that time.  That record alone does not 
demonstrate that the appellant was incapable of self support 
at the age of 18.  

The records of the injuries sustained in the accident in the 
1980's and the current diagnosis of dysthymia are irrelevant.  
They do no demonstrate that the appellant had a disability of 
such severity that he was incapable of supporting himself.  
The record from the Vocational Rehabilitation Administration 
reflects that prior to the accident in the 1980's the 
appellant was employed as a mechanic.  

The failure to establish permanent incapacity for self-
support prior to the 18th birthday of the appellant is 
dispositive.  See Bledsoe v. Derwinski, 1 Vet. App. 32 
(1990).  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  


ORDER

The appellant is not entitled to recognition as a helpless 
child on the basis of permanent incapacity for self-support.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


